TREANOR, Circuit Judge
(dissenting).
I agree that the Indianapolis Gas Company is'a necessary party to the full determination of the controversy; but I cannot agree that there is any “collision of interest” between the Indianapolis Gas Company and the plaintiff. In my opinion the only substantial, ^ and the dominating question, presented in this suit is -whether the lease is a valid and enforcible obligation against the city of Indianapolis. And as respects that question the interests of the plaintiff, as trustees of owners of bonds of the Indianapolis Gas Company, and the Indianapolis Gas Company are identical. I find nothing in the agreement of March 2, 1936, between the city and the Indianapolis Gas Company to create an adversity of interest between the plaintiff and the" Indianapolis Gas Company. The terms of that agreement provided for payments by the city pending a determination of the controversy between the city and the Indianapolis Gas Company as to the enforcibility of the lease against the city, and expressly provides against prejudice to. the rights of the Indianapolis Gas Company respecting the lease; and in general had as its objective to safeguard against any interruption in the gas utility service and to insure the ultimate payment to the Indianapolis Gas Company of all amounts due under the lease in case the lease finally should be determined to be valid and enforceable against the city.
I think that the District Court’s conclusion that the Indianapolis Gas Company was an indispensable party to the controversy but that it should be aligned in interest with the plaintiff was correct. Consequently, diversity of citizenship did not exist as a ground of jurisdiction. And in my opinion the District Court’s order of dismissal for want of jurisdiction should be affirmed.